United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE,
)
AIR FORCE SYSTEMS COMMAND, HILL AIR )
FORCE BASE, Ogden, UT, Employer
)
__________________________________________ )
J.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-351
Issued: June 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2011 appellant filed a timely appeal of the November 22, 2011 merit
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was a federal employee within the meaning of FECA for
purposes of receiving compensation for a left shoulder injury he allegedly sustained in the
performance of duty on April 29, 2009.
On appeal, appellant contends that the evidence of record is sufficient to establish that he
has an employment-related left shoulder injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 5, 2011 OWCP received an unsigned traumatic injury claim (Form CA 1),
OWCP File No. xxxxxx009 alleging that appellant, then a 59-year-old nonfederal truck driver
sustained a torn rotator cuff in his left shoulder on April 29, 2009. He experienced sharp pain in
his right ankle that caused him to stumble and fall as he walked in his backyard.2 Appellant
broke his fall by using his left hand.
On the claim form, the employing establishment contended that on April 29, 2009
appellant was not in the performance of duty. It explained that he was not a federal employee
and he fell at home.
By letter dated October 13, 2011, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It addressed the factual and medical evidence he needed
to submit to support an injury. Also, OWCP requested that the employing establishment submit
factual and medical evidence in response to appellant’s claim.
In an October 12, 2011 letter, the employing establishment controverted appellant’s claim
based on inconsistencies regarding the cause of injury. It contended that there was no evidence
establishing that he was a federal employee at the time of the April 29, 2009 incident. Appellant
was working as a truck driver for a private company on the date of injury. The employing
establishment also contended that he failed to submit any medical evidence to support his claim.
In an April 5, 2011 letter, appellant attributed his alleged left shoulder injury to a right
ankle injury he sustained on May 30, 2008 while working as a truck driver. He stated that his
May 30, 2008 right ankle injury was accepted by the Workers’ Compensation Fund of Utah.
Appellant further stated that the Utah Department of Labor determined that the medical evidence
established that his left rotator cuff injury resulted from residuals of a June 7, 1989 employment
injury and not the May 30, 2008 right ankle injury.
Appellant submitted a July 29, 2010 decision from the Utah Labor Commission
Adjudication Division which found that he did not sustain left knee and shoulder injuries as a
result of the May 30, 2008 injury. It concluded that neither his employer, Dave Brown Sales and
Equipment, nor the Utah Workers’ Compensation Fund, was responsible for payment of
temporary total disability compensation or medical expenses related to his claimed conditions.

2

Also, on April 5, 2011 appellant filed another Form CA-1 regarding the alleged injury he sustained on April 29,
2009 under OWCP File No. xxxxxxx903. The Board notes that under File No. xxxxxxx903 OWCP previously
accepted that on June 7, 1989 he sustained an employment-related injury. Following the receipt of a November 16,
2010 correspondence discussing the process for reimbursement of medical expenses under OWCP File No.
xxxxxx903, appellant appealed to the Board. In an order dated September 26, 2011, the Board dismissed his appeal,
on the grounds that the record did not contain a final adverse OWCP decision over which it could take jurisdiction.
The Board found that the record contained an informational letter dated November 16, 2010 which did not constitute
a final adverse decision. Docket No. 11-471 (issued September 29, 2011). On return of the case record, by letter
dated September 29, 2011, OWCP advised appellant that it could not adjudicate his traumatic injury claim for the
purported injury sustained on April 29, 2009 as it did not constitute a valid submission of a new claim because it
was not filed through the employing establishment.

2

In an October 31, 2011 letter, appellant contended that OWCP invented his nonfederal
truck driver position because it “does not exist.” He further contended that there was no
evidence to establish that David Brown Trucking, also known as David Brown Sales and Leasing
was connected to the employing establishment or any other federal employer, not even as a
federal contractor. Appellant stated that he never mentioned or claimed in his Form CA-1 that
on April 29, 2009 he was a federal civilian employee. He related that he no longer worked at
David Brown Trucking on the date of injury. Appellant pointed out that he was attributing his
April 29, 2009 injury to the June 7, 1989 employment injury accepted by OWCP under claim
File No. xxxxxx903 and, thus, he was a federal civil employee at the time of the April 29, 2009
injury.3 He noted the Utah Department of Labor’s decision and contended that since the
residuals of his accepted June 7, 1989 employment injury were not limited to actual time on
duty, it was not necessary to prove that his April 29, 2009 injury occurred while he was
performing his official work duties.4
Appellant submitted a compact disc which contained medical evidence in support of his
claim.
In a November 22, 2011 decision, OWCP denied appellant’s claim. It found that he was
not a federal civil employee at the time of his injury on April 29, 2009. OWCP also found that
the evidence failed to establish that the claimed injury occurred as alleged. Lastly, the medical
evidence failed to establish a causal relationship between a medical condition and the April 29,
2009 incident.
LEGAL PRECEDENT
An employee seeking compensation under FECA5 has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence,6
including that he is an employee within the meaning of FECA7 and that he filed his claim within
the applicable time limitation.8 The employee must also establish that he sustained an injury in
the performance of duty as alleged and that his disability for work, if any, was causally related to
the employment injury.9
3

Under OWCP File No. xxxxxx903, OWCP accepted that appellant sustained closed fracture of scapula,
contusion of face, scalp and neck, headache and psychogenic pain resulting from a federal employment-related
injury sustained on June 7, 1989.
4

The Board notes that OWCP has not adjudicated whether the alleged April 29, 2009 injury is a consequence of
the accepted June 7, 1989 employment injury in OWCP File No. xxxxxx903.
5

5 U.S.C. §§ 8101-8193.

6

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

7

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see 5 U.S.C. § 8101(1).
8

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

9

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Section 8102(a) of FECA provides that compensation can only be paid for the disability
or death of an employee resulting from personal injury sustained while in the performance of
duty.10 For purposes of awarding compensation benefits under FECA, section 8101(1) defines
employee, in relevant part, as a civil officer or employee in any branch of the government of the
United States or as an individual rendering personal service to the United States similar to the
service of a civil officer or employee of the United States.11 In determining whether a claimant
is an employee for purposes of compensation, the Board will consider the particular facts and
circumstances surrounding his or her employment.12
ANALYSIS
The Board finds that appellant has not submitted sufficient evidence to establish that he
was an employee of the United States within the meaning of FECA at the time of his injury on
April 29, 2009. The evidence, including his statements, indicates that he was not a federal civil
employee. Appellant noted that he never claimed on his Form CA-1 that he was a federal civil
employee on April 29, 2009. He stated that OWCP invented his “nonfederal” truck driver
position as “it does not exist.” Appellant related that he worked for David Brown Trucking also
known as David Brown Sales and Leasing. Although he had stopped work at the company as of
the date of injury, the company was not connected to the employing establishment or any other
federal employer or federal contractor. The employing establishment advised that appellant was
not a federal employee as he worked as a truck driver for a private company at the time of the
April 29, 2009 incident. The Board finds that there is no evidence of record to establish that he
was a civil employee of the United States within the meaning of FECA on April 29, 2009.
On appeal, appellant contended that the evidence of record was sufficient to establish that
he sustained an employment-related left shoulder injury. As stated, he has not established that he
was a federal civil employee as defined under FECA at the time of his alleged injury on
April 29, 2009. Appellant failed to meet his burden of proof in this case and, thus, OWCP
properly denied his traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he was a federal employee
within the meaning of FECA for purposes of receiving compensation for his alleged April 29,
2009 left shoulder injury.

10

5 U.S.C. § 8102(a).

11

Id. at § 8101(1).

12

Wendy S. Warner, 38 ECAB 103 (1986).

4

ORDER
IT IS HEREBY ORDERED THAT the November 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 14, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

